Davis, Judge,
concurring:
I join the court’s opinion which, as I understand it, holds that the tribe states no claim under the Indian Claims Commission Act because (a) the claims asserted are essentially individual, rather than tribal, and therefore not cognizable under either Clause 2 or Clause 5 of Section 2 of the Act; (b) insofar as the tribe attempts to state a claim as a tribe it fails to allege any valid basis for believing that the Federal Government undertook to protect this tribe as a tribe— as distinguished from protecting individual members of the tribe from personal harm — from acts of the Federal Govern*645ment which would injure or destroy the tribal structure or existence;1 and (c) the Indian Claims Commission Act does not attempt to redress any and all wrongs, to the tribe or its members, which a tribe may wish to present.2
Though the “fair and honorable dealings” clause covers certain kinds of “moral claims” by a tribe for injury to itself, the effort to read that provision as encompassing any and all “moral claims” of whatever type was rejected by all the judges in Gila River Pima-Maricopa Indian Community v. United States, 190 Ct. Cl. 790, 427 F. 2d 1194, cert. denied, 400 U.S. 819 (1970). I have no adequate reason to change my position. The legislative history is not entirely clear but in my view its balance swings against the position that Clause 5 was meant to be wholly unlimited and open-ended.

 1 see no obligation or promise, for instance, which would have precluded the Congress, in the latter part of the 19th century, from unilaterally but peacefully disbanding the tribe and insisting that its members assimilate into the general population. Since we must disregard the personal injuries to individual Indians, a tribal claim based on such a peaceable dissolution of the tribe would stand on the same footing as the present claim which takes on irrelevant color from the inhumane conduct which Is recited by appellants. Moreover, It seems to me immaterial whether the Federal Government was (or thought it was) at war with the Apaches, and I do not understand the court’s opinion as resting on any such ground.


 For me, there is not much help in the analogy to international claims. In peacetime as well as war, nations often espouse the Individual claims of their nationals against other countries, but the Indian Claims Commission Act does not place Indian groups in a like position vis-a-vis their members; this court and the Commission have consistently held that individual claims are excluded from coverage even though espoused by the tribe.